Exhibit 10.2

W&T OFFSHORE, INC.

AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN

EXECUTIVE RESTRICTED STOCK UNIT AGREEMENT

This Agreement is made and entered into as of April 26, 2012 (the “Date of
Grant”) by and between W&T Offshore, Inc., a Texas corporation (the “Company”)
and you;

WHEREAS, the Company in order to induce you to enter into and to continue and
dedicate service to the Company and to materially contribute to the success of
the Company agrees to grant you this restricted stock unit award;

WHEREAS, the Company adopted the W&T Offshore, Inc. Amended and Restated
Incentive Compensation Plan, as it may be amended from time to time (the “Plan”)
under which the Company is authorized to grant stock-based awards to certain
employees and service providers of the Company;

WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this restricted stock unit award agreement (“Agreement”) as if fully set
forth herein and the terms capitalized but not defined herein shall have the
meanings set forth in the Plan;

WHEREAS, the Company adopted the W&T Offshore, Inc. Stock Ownership and
Retention Policy, as it may be amended from time to time (the “Policy”) under
which the Company has established various stock ownership and retention
requirements;

WHEREAS, a copy of the Policy has been furnished to you and, as this Award (as
defined below) shall be subject to the terms and conditions of the Policy, shall
be deemed a part of this Agreement as if fully set forth herein; and

WHEREAS, you desire to accept the restricted stock unit award made pursuant to
this Agreement.

NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

1. The Grant. Subject to the conditions set forth below and the adjustment
provisions of Section 3(b), the Company hereby grants to you effective as of the
Date of Grant, as a matter of separate inducement but not in lieu of any salary
or other compensation for your services for the Company, an award (the “Award”)
consisting of                              shares of restricted stock units in
accordance with the terms and conditions set forth herein and in the Plan (the
“Restricted Stock Units”), along with any additional rights related to the
Restricted Stock Units as described in Section 2 of this Agreement.

2. Dividend Equivalents. As of the Date of Grant above, this grant of Restricted
Stock Units also includes a tandem grant of Dividend Equivalents with respect to
each share of Restricted Stock Units granted to you pursuant to Section 1 of
this Agreement; provided, however, that you shall not receive Dividend
Equivalents for any distributions made with respect to a share of Stock prior to
the satisfaction of the Performance Vesting Requirement (as defined



--------------------------------------------------------------------------------

below). In the event that the Performance Vesting Requirement is satisfied prior
to the Vesting Date, you shall receive Dividend Equivalents for any
distributions made with respect to a share of Stock for the period of time
between the day the attainment of the Performance Vesting Requirement occurs and
the Vesting Date, taking into account that an adjustment shall be made to the
number of Dividend Equivalents granted to you to reflect any adjustments made to
your Restricted Stock Units pursuant to Section 3(b) below. All Dividend
Equivalents granted on and after the Date of Grant shall carry identical vesting
restrictions as shall be attached to the Restricted Stock Units giving rise to
such Dividend Equivalents, thus, if the Performance Vesting Requirement is not
satisfied, all rights to Dividend Equivalents shall immediately cease. If a
Restricted Stock Unit is forfeited, your tandem Dividend Equivalents with
respect to such Restricted Stock Units shall automatically terminate at that
time. Any Dividend Equivalents payment will be made on or promptly following the
date on which the dividends are otherwise paid to the holders of Stock;
provided, however, in no event shall the dividend payment be made later than 30
days following the date on which the Company pays such dividend to the holders
of Stock.

3. Vesting Date, Adjustment, and Other Restrictions. Subject to the terms and
conditions of this Agreement and the Plan, the forfeiture restrictions on the
Restricted Stock Units will lapse and the Restricted Stock Units will vest,
subject to the Performance Vesting Requirement, on December 15th of the second
calendar year following the calendar year in which the Date of Grant occurs (the
“Vesting Date”).

(a) Performance Vesting Requirement. The “Performance Vesting Requirement” means
the achievement of the “Performance Goals,” which are performance criteria
established by the Committee pursuant to Section 8 of the Plan and set forth in
Appendix A attached hereto.

(b) Adjustments Following the Satisfaction of the Performance Vesting
Requirement. Immediately following the Committee’s certification of the
satisfaction of the applicable Performance Vesting Requirement and the
applicable level of achievement attained in connection therewith, the number of
Restricted Stock Units subject to a Performance Vesting Requirement granted to
you pursuant to Section 1 of this Agreement shall be adjusted to reflect the
achievement of the Performance Goals during the applicable performance period.
To the extent you were on unpaid leave and/or were not actively employed during
any part of the applicable performance period, your Restricted Stock Units
subject to that Performance Vesting Requirement shall be further adjusted to
equal the number of Restricted Stock Units equal to (x) your number of
Restricted Stock Units subject to that Performance Vesting Requirement adjusted
above to reflect the achievement of the Performance Goals times (y) a number
equal to the quotient resulting from your Actual Base Salary (as hereinafter
defined) divided by your Base Salary (as hereinafter defined). In addition, the
Committee has the right to further reduce or eliminate the number of Restricted
Stock Units granted to you for any reason regardless of the satisfaction of the
Performance Vesting Requirement and the applicable level of achievement attained
in connection therewith. In the event of a negative adjustment, the remaining
Restricted Stock Units subject to that Performance Vesting Requirement granted
to you pursuant to Section 1 of this Agreement not eligible for vesting shall be
forfeited as of the end of the applicable performance period. The Committee
shall promptly notify you of any and all adjustments made to your Restricted
Stock Units pursuant to this Section 3(b).

 

2



--------------------------------------------------------------------------------

For purposes of this Agreement, “Base Salary” means your annual pay rate in
effect at the beginning of the applicable performance period calculated over the
applicable performance period, (i) including any amounts deferred pursuant to an
election under any 401(k) plan, pre-tax premium plan, deferred compensation
plan, or flexible spending account sponsored by the Company or any Subsidiary,
but (ii) excluding any incentive compensation, employee benefit, or other cash
benefit paid or provided under any incentive, bonus or employee benefit plan
sponsored by the Company or any Subsidiary, and/or any excellence award, gains
upon stock option exercises, restricted stock grants or vesting, moving or
travel expense reimbursement, imputed income, or tax gross-ups, without regard
to whether the payment or gain is taxable income to you. To the extent you
commence employment after the beginning of the applicable performance period,
your Base Salary shall be the rate in effect on your first day of employment.

For purposes of this Agreement, “Actual Base Salary” means the base salary you
actually received during the applicable performance period calculated as of the
last day of the applicable performance period, (i) including any amounts
deferred pursuant to an election under any 401(k) plan, pre-tax premium plan,
deferred compensation plan, or flexible spending account sponsored by the
Company or any Subsidiary, and any overtime paid to you as an offshore employee
required by your standard work schedule, but (ii) excluding any incentive
compensation, employee benefit, or other benefit paid or provided under any
incentive, bonus or employee benefit plan sponsored by the Company or any
Subsidiary, all overtime paid other than as specified in (i) above and/or any
excellence award, gains upon stock option exercises, restricted stock grants or
vesting, moving or travel expense reimbursement, sign on bonus, imputed income,
or tax gross-ups, without regard to whether the payment or gain is taxable
income to you.

By way of example only, the Performance Vesting Requirement adjustment described
above will operate as follows: if you are granted 1,000 Restricted Stock Units
subject to a Performance Vesting Requirement on the Date of Grant, and the level
of achievement of the Performance Goals during the applicable performance period
is reached at a level the Company has designated as a 75% achievement level, it
will only be possible for you to vest in 750 Restricted Stock Units on the
Vesting Date and the remaining 250 Restricted Stock Units shall be forfeited as
of the end of the performance period. In addition, to the extent you were on
unpaid leave and/or were not actively employed during any part of the applicable
performance period, the number of such Restricted Stock Units shall be further
adjusted as described in the first paragraph of Section 3(b) to the extent your
Actual Base Salary for the applicable performance period is less than your Base
Salary for such performance period. As noted in the first paragraph of
Section 3(b), the Committee has the right to further reduce or eliminate the
number of Restricted Stock Units granted to you for any reason regardless of the
satisfaction of the Performance Vesting Requirement and the applicable level of
achievement attained in connection therewith. Following the satisfaction of the
Performance Vesting Requirement and the adjustments herein provided but prior to
the Vesting Date, you will be then eligible to receive Dividend Equivalents with
respect to the adjusted Restricted Stock Units rather than the original 1,000
Restricted Stock Units. Upon the applicable settlement date of your Restricted
Stock Units, you will receive a settlement from the Company with respect to such
adjusted Restricted Stock Units rather than the original 1,000 Restricted Stock
Units.

 

3



--------------------------------------------------------------------------------

(c) Other Restrictions. Subject to Section 6 of this Agreement, the restrictions
on your Restricted Stock Units will expire on the Vesting Date only if you have
been an employee or service provider of the Company or of a Subsidiary
continuously from the Date of Grant through the Vesting Date. Other than as
provided in Section 6(d)(i) below, in the event that the Performance Vesting
Requirement is not satisfied, no portion of the Restricted Stock Units subject
to that Performance Vesting Requirement shall become vested. Restricted Stock
Units that have become vested pursuant to this Section 3 shall be referred to
herein as the “Vested Units.”

4. Settlement.

(a) Form of Settlement. The Committee, in its sole discretion, shall determine
at the time of such settlement whether the Vested Units will be settled: (i) in
a single lump sum cash payment in an amount equal to the Fair Market Value of
Stock as of the date of settlement multiplied by the number of Vested Units to
be settled, (ii) in shares of such Stock, or (iii) in a combination of cash and
shares of Stock. Settlement of Vested Units shall be subject to and pursuant to
rules and procedures established by the Committee in its sole discretion.

(b) Time of Settlement. The Vested Units shall be settled by the Company as soon
as administratively feasible following the Vesting Date, but in no event shall
such settlement occur later than 75 days following the Vesting Date. In the
event the Restricted Stock Units become Vested Units pursuant to Section 6
below, the Company will settle the Vested Units as soon as administratively
practicable following the time of vesting noted in Section 6 below, but in no
event shall such settlement occur later than 75 days following the applicable
vesting event.

5. Restrictions, Forfeiture and Limitations on Ownership. The shares of
Restricted Stock Units are restricted in the sense that they may be forfeited to
the Company prior to the time the Restricted Stock Units are deemed Vested
Units. You, or your executor, administrator, heirs, or legatees shall have the
right to vote any shares of Stock you may receive as settlement of the Vested
Units and hold all other privileges of a shareholder of the Company only from
the date of issuance of a Stock certificate in your name representing payment of
a Vested Unit in the form of a share of Stock, or the delivery of the Stock to
the Company’s transfer agent, as applicable.

6. Termination of Services or Change in Control.

(a) Termination due to your Death or Disability. Following the satisfaction of
the Performance Vesting Requirement, if your employment or service relationship
with the Company and any of its Subsidiaries is terminated as a result of your
death or Disability (as defined below), then the forfeiture restrictions on your
Restricted Stock Units subject to that Performance Vesting Requirement, subject
to any adjustment pursuant to Section 3(b) above, shall automatically lapse as
to the outstanding unvested shares of Restricted Stock Units subject to that
Performance Vesting Requirement, and in the case of your Disability, subject to
Section 12 of this Agreement. If your employment or service relationship with
the Company and any of its Subsidiaries is terminated as a result of your death
or Disability prior to the satisfaction of the Performance Vesting Requirement,
no portion of the Restricted Stock Units subject to that Performance Vesting
Requirement will become Vested Units.

 

4



--------------------------------------------------------------------------------

For purposes of this Section 6(a), the term “Disability” shall have the meaning
given such term in any written employment, severance or other similar individual
agreement (an “Individual Agreement”) between you and the Company. In the event
that there is no existing written Individual Agreement between you and the
Company or if any such agreement does not define Disability, the term
“Disability” shall mean: (i) a physical or mental impairment of sufficient
severity that, in the opinion of the Company, (A) you are unable to continue
performing the duties assigned to you prior to such impairment or (B) your
condition entitles you to disability benefits under any insurance or employee
benefit plan of the Company or its Subsidiaries, and (ii) the impairment or
condition is cited by the Company as the reason for your termination; provided,
however, that in all cases, the term Disability shall be applied and interpreted
in compliance with section 409A of the Code and the regulations thereunder.

(b) Termination due to your Normal Retirement. Following the satisfaction of the
Performance Vesting Requirement, if your employment or service relationship with
the Company and any of its Subsidiaries is terminated as a result of your Normal
Retirement prior to the Vesting Date, then the restrictions on a number of the
shares of your Restricted Stock Units subject to that Performance Vesting
Requirement, subject to any adjustment pursuant to Section 3(b) above, shall
automatically lapse pro-rata in relation to the amount of time you have been
employed by, or in the service of, the Company or any of its Subsidiaries, as
described below; provided, however, that such restrictions shall lapse subject
to the additional provisions of Section 12 of this Agreement, if applicable.
Solely for purposes of determining the number of shares which may lapse or vest
pursuant to this Section 6(b), the Restricted Stock Units subject to that
Performance Vesting Requirement, as adjusted pursuant to Section 3(b) above,
shall be referred to in two portions, two-thirds (2/3) of the Restricted Stock
Units shall be the “Two-Year Portion”; the remaining and final one-third
(1/3) of the Restricted Stock Units shall be the “Three-Year Portion.” Following
a termination of your employment or service due to your Normal Retirement:

(i) restrictions will lapse on a number of Restricted Stock Units in the
Two-Year Portion equal to the product of (A) two-thirds (2/3) of the total
number of Restricted Stock Units granted to you, subject to any adjustment
pursuant to Section 3(b) above, times (B) a fraction, the numerator of which is
the number of full months (counting the month in which your termination of
employment occurs as a full month), beginning with the first day of the first
month of the year in which the Date of Grant occurs, during which you were
employed by the Company and/or any Subsidiary and the denominator of which is
24; plus

(ii) restrictions will lapse on a number of Restricted Stock Units in the
Three-Year Portion equal to the product of (A) one-third (1/3) of the total
number of Restricted Stock Units granted to you, subject to any adjustment
pursuant to Section 3(b) above, times (B) a fraction, the numerator of which is
the number of full months (counting the month in which your termination of
employment occurs as a full month), beginning with the first day of the first
month of the year in which the Date of Grant occurs, during which you were
employed by the Company and/or any Subsidiary and the denominator of which is
36.

 

5



--------------------------------------------------------------------------------

If your employment or service relationship with the Company and any of its
Subsidiaries is terminated as a result of your Normal Retirement prior to the
satisfaction of the Performance Vesting Requirement, no portion of the
Restricted Stock Units subject to that Performance Vesting Requirement will
become Vested Units. For purposes of this Section 6(b), the term “Normal
Retirement” shall have the meaning given such term in any Individual Agreement
between you and the Company. In the event that there is no existing written
Individual Agreement between you and the Company or if any such agreement does
not define Normal Retirement, the term “Normal Retirement” shall mean the
termination of your employment or service relationship with the Company and each
of its Subsidiaries by which you are employed or provide services to due to your
voluntary retirement on or after the date that you attain age 67.

(c) Termination for Any Other Reason. Subject to Sections 6(d) and 6(e) below,
if your employment or service relationship with the Company or any of its
Subsidiaries is terminated for any other reason other than your death,
Disability or your Normal Retirement prior to the Vesting Date, then that
portion, if any, of the Restricted Stock Units granted pursuant to this
Agreement for which have not become Vested Units as of the date of termination
shall become null and void as of the date of such termination; provided,
however, that, subject to the Performance Vesting Requirement, the portion, if
any, of your Vested Units as of the date of such termination will survive the
termination of employment.

(d) Change in Control.

(i) Prior to Satisfaction of the Performance Vesting Requirement.
Notwithstanding anything to the contrary in Section 3 or the remainder of this
Section 6, in the event that a Change in Control is consummated prior to both
the Vesting Date and the end of the applicable performance period for which the
Performance Vesting Requirement relates, forfeiture restrictions on all
Restricted Stock Units subject to that Performance Vesting Requirement granted
to you pursuant to Section 1 of this Agreement shall automatically lapse and the
Restricted Stock Units subject to that Performance Vesting Requirement will
vest, subject further to Section 12 of this Agreement.

(ii) Following the Satisfaction of the Performance Vesting Requirement.
Notwithstanding anything to the contrary in the remainder of this Section 6, in
the event that a Change in Control is consummated prior to the Vesting Date but
following the satisfaction of the Performance Vesting Requirement, forfeiture
restrictions on your Restricted Stock Units subject to that Performance Vesting
Requirement, subject to any adjustment pursuant to Section 3(b) above, shall
automatically lapse and such Restricted Stock Units subject to that Performance
Vesting Requirement will vest subject further to Section 12 of this Agreement.
For further clarity, in the event that the Change in Control is consummated
following the applicable performance period to which the Performance Vesting
Requirement relates, but the Performance Vesting Requirement was not achieved
during such time, no portion of the Restricted Stock Units subject to that
Performance Vesting Requirement shall become Vested Units upon a Change in
Control.

(iii) Other restrictions. Nothing within this Section 6(d) is intended to modify
Sections 6(a) or 6(b) above regarding the full acceleration or pro-rata
acceleration, as applicable, of your Restricted Stock Units upon a termination
of employment due to death,

 

6



--------------------------------------------------------------------------------

Disability or Normal Retirement. The provisions of Sections 6(a) and 6(b) shall
apply to a termination of your employment or service for death, Disability or
Normal Retirement, as applicable, whether or not such a termination of
employment or service were to occur in connection with a Change in Control.

(e) Effect of Individual Agreement. Notwithstanding any provision herein to the
contrary, in the event of any inconsistency between this Section 6 and any
Individual Agreement entered into by and between you and the Company, the terms
of such an Individual Agreement shall control.

7. Leave of Absence. With respect to the Award, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason you
will be considered to still be in the employ of, or providing services for, the
Company, provided that rights to the Restricted Stock Units during a leave of
absence will be limited to the extent to which those rights were earned or
vested when the leave of absence began.

8. Delivery of Stock. In the event the Committee determines to settle the
Restricted Stock Units in the form of Stock, promptly following the expiration
of the restrictions on the Restricted Stock Units as contemplated in Sections 3
or 6 of this Agreement, the Company shall either cause to be issued and
delivered to you or your designee a certificate or other evidence of the number
of Restricted Stock Units as to which restrictions have lapsed, free of any
restrictive legend relating to the lapsed restrictions, or cause those number of
Restricted Stock Units to be properly registered with the Company’s transfer
agent as appropriate, upon receipt by the Company of any tax withholding as may
be requested pursuant to Section 9 of this Agreement. The value of such
Restricted Stock Units shall not bear any interest owing to the passage of time.

9. Payment of Taxes. The Company may require you to pay to the Company (or the
Company’s Subsidiary if you are an employee of a Subsidiary of the Company), an
amount the Company deems necessary to satisfy its (or its Subsidiary’s) current
or future obligation to withhold federal, state or local income or other taxes
that you incur as a result of the Award. With respect to any such required tax
withholding, the Company will withhold from the cash payment or the shares of
Stock to be issued to you under this Agreement, as applicable, the cash amount
or the number of shares necessary to satisfy the Company’s obligation to
withhold taxes; where the Restricted Stock Units will be settled in shares of
Stock, such a determination will be based on the shares’ Fair Market Value at
the time such determination is made. In the event the Restricted Stock Units are
settled in shares of Stock, and Company determines that the aggregate Fair
Market Value of the shares of Stock withheld as payment of any tax withholding
obligation is insufficient to discharge that tax withholding obligation, then
you must pay to the Company, in cash, the amount of that deficiency immediately
upon the Company’s request.

10. Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, in the event the Restricted Stock Units are settled
in shares of Stock, the issuance of Stock will be subject to compliance with all
applicable requirements of federal, state, or foreign law with respect to such
securities and with the requirements of any stock exchange or market system upon
which the Stock may then be listed. No Stock will be issued hereunder if such
issuance would constitute a violation of any applicable federal, state, or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market

 

7



--------------------------------------------------------------------------------

system upon which the Stock may then be listed. In addition, Stock will not be
issued hereunder unless (a) a registration statement under the Securities Act of
1933, as amended (the “Act”), is at the time of issuance in effect with respect
to the shares issued or (b) in the opinion of legal counsel to the Company, the
shares issued may be issued in accordance with the terms of an applicable
exemption from the registration requirements of the Act. The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance and sale of any shares subject to the Award will relieve the Company of
any liability in respect of the failure to issue such shares as to which such
requisite authority has not been obtained. As a condition to any issuance
hereunder, the Company may require you to satisfy any qualifications that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company. From time to time, the Board and
appropriate officers of the Company are authorized to take the actions necessary
and appropriate to file required documents with governmental authorities, stock
exchanges, and other appropriate Persons to make shares of Stock available for
issuance.

11. Right of the Company and Subsidiaries to Terminate Employment or Services.
Nothing in this Agreement confers upon you the right to continue in the employ
of or performing services for the Company or any Subsidiary, or interfere in any
way with the rights of the Company or any Subsidiary to terminate your
employment or service relationship at any time, with or without cause.

12. Non-Compete Agreements. The Company, in its sole discretion, may require you
to execute a separate non-compete, non-solicitation, or similar agreement in
connection with the grant of the Restricted Stock Units pursuant to this
Agreement or in connection with the acceleration of the Restricted Stock Units
in accordance with the provisions of Section 6 of this Agreement.

13. Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.

14. Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the successful
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.

15. No Liability for Good Faith Determinations. The Company, the Committee and
the members of the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Restricted Stock Units granted hereunder.

16. Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
the Company shall determine.

 

8



--------------------------------------------------------------------------------

17. No Guarantee of Interests. The Company, the members of the Committee and the
Board do not guarantee the Stock of the Company from loss or depreciation.

18. Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.

19. Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.

20. Information Confidential. As partial consideration for the granting of the
Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you.

21. Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns, including, but not limited to, any successor entity
resulting from a Change in Control.

22. Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

23. Company Action. Any action required of the Company shall be by authority of
the Board or by a person or entity authorized to act by the Board.

24. Headings. The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

25. Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of Texas, without
giving any effect to any conflict of law provisions thereof, except to the
extent Texas state law is preempted by federal law. The obligation of the
Company to sell and deliver Stock hereunder is subject to applicable laws and to
the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock.

 

9



--------------------------------------------------------------------------------

26. Consent to Texas Jurisdiction and Venue. You hereby consent and agree that
state courts located in Harris County, Texas and the United States District
Court for the Southern District of Texas each shall have personal jurisdiction
and proper venue with respect to any dispute between you and the Company arising
in connection with the Award or this Agreement. In any dispute with the Company,
you will not raise, and you hereby expressly waive, any objection or defense to
any such jurisdiction as an inconvenient forum.

27. Amendment. This Agreement may be amended by the Board or by the Committee at
any time (a) if the Board or the Committee determines, in its sole discretion,
that amendment is necessary or advisable in light of any addition to or change
in any federal or state tax or securities law or other law or regulation, which
change occurs after the Date of Grant and by its terms applies to the Award; or
(b) other than in the circumstances described in clause (a) or provided in the
Plan, with your consent.

28. Transfer. This Agreement and the Restricted Stock Units granted hereunder
will not be transferable by you other than by will or the laws of descent and
distribution, or as otherwise provided by the Plan.

29. The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.

30. The Policy. This Agreement and this Award is subject to all the terms,
conditions, limitations and restrictions contained within the Policy.

31. Acceptance. This Agreement shall be deemed accepted by you unless you notify
the Manager of Human Resources of the Company on or before May 7, 2012 that you
reject the Award under this Agreement, in which event the Award shall be deemed
forfeited and this Agreement shall have no further force or effect.

 

W&T OFFSHORE, INC. By:       Jamie L. Vazquez, President

 

10



--------------------------------------------------------------------------------

Appendix A

Performance Goals

The Performance Goals for your Restricted Stock Units shall be comprised of the
business criterion noted below. Subject to applicable adjustments under
Section 3(b) of the Agreement and the applicable Scale achieved for each
performance criteria, your Restricted Stock Units will become Vested Units on
the Vesting Date, subject to the achievement of the applicable Performance Level
(defined below) for the applicable performance period. The applicable Scale for
EPS between the Performance Levels on the charts below will be calculated using
straight-line interpolation. The Committee shall review, analyze and certify the
achievement of the Performance Level for the applicable performance period and
shall determine whether your Restricted Stock Units have vested on the Vesting
Date, in accordance with the Agreement and the terms of the Plan. For vesting
purposes, the Performance Level achieved for the applicable performance period
shall be deemed achieved effective as of the last day of the applicable
performance period, despite any delay that may occur in determining which
Performance Level is met during the Committee’s certification process.

Business Criteria

 

Criteria

 

  

Percentage of 100% of

Restricted Stock Units Which

are Subject to Performance

Criteria

 

 

Performance Period for

Achieving Performance

Goals

 

Average Earnings Per Share (Undiluted),

being “EPS,” for the Performance Period

 

  

70%

 

 

The full calendar year, from

January 1 to December 31,

2012

 

 

Performance Level             Scale        

(“Target”): EPS >$1.83 per share

   100%

EPS = $1.50 per share

   75%

EPS =$1.25 per share

   50%

EPS =$0.75 per share

   25%

EPS < $0.75 per share

   0%

 

Criteria

 

  

Percentage of 100% of

Restricted Stock Units Which

are Subject to Performance

Criteria

 

 

Performance Period for

Achieving Performance

Goals

 

Total Stockholder Return (“TSR”) relative to

a Peer Group, as defined, for the applicable Performance Period.

 

  

10%

 

 

The full calendar year from January 1 to December 31,

2012

 

 

Criteria

 

  

Percentage of 100% of

Restricted Stock Units Which

 

are Subject to Performance

Criteria

 

 

Performance Period for

Achieving Performance

Goals

 

TSR relative to a Peer Group, as defined, for the applicable Performance Period.

 

  

10%

 

 

The full calendar year from January 1 to December 31,

2013

 

 

11



--------------------------------------------------------------------------------

Criteria

 

  

Percentage of 100% of

Restricted Stock Units Which

are Subject to Performance

Criteria

 

 

Performance Period for

Achieving Performance

Goals

 

TSR relative to a Peer Group, as defined, for the applicable Performance Period.

 

  

10%

 

 

January 1 to October 31,

2014

 

 

Performance Level            Scale        

TSR Rank 1-4

  150%

TSR Rank 5

  130%

TSR Rank 6

  100%

TSR Rank 7

  90%

TSR Rank 8

  80%

TSR Rank 9

  75%

TSR Rank 10

  70%

TSR Rank 11

  65%

TSR Rank 12

  60%

TSR Rank 13

  55%

TSR Rank 14

  50%

TSR Rank 15

  45%

TSR Rank 16-20

  0%

EPS criteria: 70% of all Restricted Stock Units awarded under the Agreement
shall be subject to EPS criteria. After the end of the applicable performance
period, the number of Restricted Stock Units subject to EPS criteria shall be
adjusted (i) based on the Performance Level achieved for the applicable
performance period and (ii) then further adjusted under Section 3(b) of the
Agreement. By way of example only, the adjustments described above will operate
as follows: if you are granted 1,000 Restricted Stock Units on the Date of
Grant, then 700 Restricted Stock Units would be subject to the EPS criteria. If
the Target Performance Level is reached during the applicable performance
period, then the Scale would be 100%, resulting in the possibility of 100% of
700 Restricted Stock Units being eligible for vesting on the Vesting Date. In
addition, to the extent you were on unpaid leave and/or were not actively
employed during any part of the applicable performance period, the number of
such Restricted Stock Units shall be further adjusted as described in the first
paragraph of Section 3(b) of the Agreement. Following the satisfaction of the
applicable Performance Vesting Requirement and the adjustments herein provided
but prior to the Vesting Date, you will be then eligible to receive Dividend
Equivalents with respect to the adjusted Restricted Stock Units rather than the
original 700 Restricted Stock Units. Upon the applicable settlement date of your
Restricted Stock Units, you will receive a settlement from the Company with
respect to such adjusted Restricted Stock Units rather than the original 700
Restricted Stock Units subject to EPS criteria.

TSR criteria: 30% of all Restricted Stock Units awarded under the Agreement
shall be subject to TSR criteria as follows: 10% of all Restricted Stock Units
awarded under the Agreement shall be subject to a performance period of calendar
year 2012, 10% of all Restricted Stock Units awarded under the Agreement shall
be subject to a performance period of calendar year 2013 and 10% of all
Restricted Stock Units awarded under the Agreement shall be subject to a
performance period of January 1 to October 31, 2014. After the end of the
applicable performance period, the number of Restricted Stock Units subject to
TSR criteria and the applicable performance period shall be adjusted (i) based
on the Performance Level achieved for the applicable performance period and
(ii) then further adjusted under Section 3(b) of the Agreement. By way of
example only, the adjustments described above will operate as follows: if you
are granted 1,000 Restricted Stock Units on the Date of Grant, then 300
Restricted Stock Units would be subject to the TSR criteria but with 100
Restricted Stock Units each being

 

12



--------------------------------------------------------------------------------

subject to three different performance periods as stated above. If the
Performance Level TSR Rank 1-4 is reached during the performance period
January 1 to December 31, 2013, then the Scale would be 150%, resulting in the
possibility of 150% of 100 Restricted Stock Units being eligible for vesting on
the Vesting Date. In addition, to the extent you were on unpaid leave and/or
were not actively employed during any part of the applicable performance period,
the number of such Restricted Stock Units shall be further adjusted as described
in the first paragraph of Section 3(b) of the Agreement. Following the
satisfaction of the applicable Performance Vesting Requirement and the
adjustments herein provided but prior to the Vesting Date, you will be then
eligible to receive Dividend Equivalents with respect to the adjusted Restricted
Stock Units rather than the original 300 Restricted Stock Units. Upon the
applicable settlement date of your Restricted Stock Units, you will receive a
settlement from the Company with respect to such adjusted Restricted Stock Units
rather than the original 300 Restricted Stock Units subject to TRS criteria.

Determination of TSR Rank: The TSR for the Company and each member of the Peer
Group is determined by dividing (i) the sum of the cumulative amount of such
entity’s dividends per share for the performance period and the arithmetic
average per share closing price of such entity’s common stock for the total
number of trading days in the last month of the performance period minus the
arithmetic average per share closing price of such entity’s common stock for the
total number of trading days in the first month of the performance period; by
(ii) the arithmetic average per share closing price of such entity’s common
stock for the total number of trading days in the first month of the performance
period. To determine Performance Level for a performance period, TSRs are
calculated for the Company and each other entity in the Peer Group. The entities
are arranged by their respective TSRs (highest to lowest) and the Company is
ranked within the Peer Group. If the Company’s TRS places it within the top 4 of
the Peer Group, then Performance Level TSR Rank 1-4 is achieved for that
performance period and the number of Restricted Stock Units are adjusted in the
manner provided above.

Peer Group for the Company’s TSR Comparison: The “Peer Group” consists of the
entities listed below. The Peer Group provides a more appropriate basis for
judging the Company’s corporate performance than the more narrowly focused
compensation peer group disclosed in the Company’s proxy.

 

  1. Apache Corporation

  2. Newfield Exploration Company

  3. SM Energy Company

  4. Forest Oil Corporation

  5. Cabot Oil & Gas Corporation

  6. Stone Energy Corporation

  7. Energy XXI (Bermuda) Limited

  8. ATP Oil & Gas Corporation

  9. Swift Energy Co.

  10. McMoRan Exploration Company

  11. Comstock Resources, Inc.

  12. Noble Energy, Inc

  13. Plains Exploration & Production

  14. Callon Petroleum Company

  15. Energy Partners Ltd.

  16. Murphy Oil Company

  17. Clayton Williams Energy, Inc.

  18. Helix Energy Solutions Group, Inc.

  19. Petroquest Energy, Inc.

  20. W&T Offshore, Inc.

 

13